                          UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE: MICHAEL V. ALLISON                             : CHAPTER 13
           Debtor(s)                                  :
                                                      :
         CHARLES J. DEHART, III                       :
         STANDING CHAPTER 13 TRUSTEE                  :
            Movant                                    :
                                                      :
               vs.                                    :
                                                      :
         MICHAEL V. ALLISON                           :
             Respondent(s)                            : CASE NO. 1-20-bk-01200


                       TRUSTEE’S OBJECTION TO CHAPTER 13 PLAN

               AND NOW, this 7th day of May, 2020, comes Charles J. DeHart, III, Standing
Chapter 13 Trustee, and objects to the confirmation of the above-referenced debtor(s)’ plan for the
following reason(s):

               1. Debtor(s)' plan violates 11 U.S.C. Sec. 1322(a)(1) in that the debtor(s) has not
submitted all or such portion of the disposable income to the Trustee as required. More
specifically,

             Trustee alleges and avers that debtor(s)’ disposable income is greater than that
which is committed to the plan based upon the Means Test calculation and specifically disputes the
following amounts:

                     a. Additional housing/utilities (verification) – Line 10.
                     b. Plan payment calculation sum of Lines 34, 35, 36 45.
                     c. Health care – Lines 7 and 22 (verification)

                2. Trustee avers that debtor(s)’ plan is not feasible and cannot be administered due
to the lack of the following:

                     a. 2019 Federal Income Tax return.

              3. The Trustee provides notice to the Court as to the ineffectiveness of debtor(s)
Chapter 13 Plan for the following reasons:

                     a. Clarification of debtor(s) counsel fees which are in conflict with
                        2016(b) Statement.




Case 1:20-bk-01200-HWV           Doc 13 Filed 05/12/20 Entered 05/12/20 10:39:14               Desc
                                 Main Document    Page 1 of 2
               WHEREFORE, Trustee alleges and avers that debtor(s) plan is nonconfirmable and
therefore Trustee prays that this Honorable Court will:

                    a. Deny confirmation of debtor(s) plan.
                    b. Dismiss or convert debtor(s) case.
                    c. Provide such other relief as is equitable and just.

                                                  Respectfully submitted:



                                                  /s/Charles J. DeHart, III
                                                  Standing Chapter 13 Trustee
                                                  8125 Adams Drive, Suite A
                                                  Hummelstown, PA 17036
                                                  (717) 566-6097




                                  CERTIFICATE OF SERVICE

               AND NOW, this 12th day of May, 2020, I hereby certify that I have served the
within Objection by electronically notifying parties or by depositing a true and correct copy of the
same in the United States Mail at Harrisburg, Pennsylvania, postage prepaid, first class mail,
addressed to the following:

E. Haley Rohrbaugh, Esquire
135 North George Street
York, PA 17401


                                                  /s/Deborah A. Behney
                                                  Office of Charles J. DeHart, III
                                                  Standing Chapter 13 Trustee




Case 1:20-bk-01200-HWV         Doc 13 Filed 05/12/20 Entered 05/12/20 10:39:14                 Desc
                               Main Document    Page 2 of 2
